DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-21, 26 and 27 are pending in the application. Claims 22-25 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/JP2019/013941, filed March 29, 2019, and claims priority to Japanese application 2018-067187, filed March 30, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Kelly on 12/14/2021.

The application has been amended as follows:
Claim 15 line 1 has been amended as follows:
A method of treating a tumor associated with menin-MLL interaction comprising [[by]] administering

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of formula (1), pharmaceutical compositions comprising the compounds, and methods of treating a tumor 
    PNG
    media_image1.png
    168
    177
    media_image1.png
    Greyscale
, including for example 6-({6-[6 (2,2,2- trifluoroethyl)thieno[2,3-d]pyrimidin-4-yl]-2,6- diazaspiro[3.3]hept-2-yl}methyl)-1H-indole-2-carboxamide (at p. 209): 
    PNG
    media_image2.png
    357
    169
    media_image2.png
    Greyscale
, which comprises an analogous (2,2,2- trifluoroethyl)thieno[2,3-d]pyrimidin-4-yl]-2,6- diazaspiro[3.3]hept-2-yl}methyl) core structure.  However, the prior art compounds do not comprise an appended bridged heterocycle as follows:
    PNG
    media_image3.png
    132
    355
    media_image3.png
    Greyscale
   or a thienopyridine ring as follows: 
    PNG
    media_image4.png
    152
    95
    media_image4.png
    Greyscale
.  
Support for the current amendment is present in the original disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-21, 26 and 27, reordered and renumbered 1-23 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.